Citation Nr: 0618068	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  00-24 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to a higher initial evaluation for a 
degenerative disorder of the cervical spine, rated 10 percent 
disabling from April 1, 2000.  

4.  Entitlement to a higher initial evaluation for a left 
shoulder disability, rated 10 percent disabling from April 1, 
2000.

5.  Entitlement to a higher initial evaluation for a right 
shoulder disability, rated 10 percent disabling from April 1, 
2000.

6.  Entitlement to a higher initial evaluation for a left 
wrist disability with degenerative changes, rated 10 percent 
disabling from April 1, 2000, and 20 percent disabling from 
March 13, 2002.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and "J.C."


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 2000, including service in Southwest Asia.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in the 
Columbia, South Carolina.  

An October 2001 videoconference hearing was before Veterans 
Law Judge Deborah W. Singleton.  A further videoconference 
hearing was conducted before Veterans Law Judge Michael Lyon 
in September 2003.  Transcripts of these hearings are 
contained in the claims folder.

The Board in a January 2002 decision remanded all the above 
issues, while addressing by decision other issues then also 
on appeal.  The Board again remanded issues remaining on 
appeal in May 2004.  In that Remand, the Board noted that the 
RO by a March 2003 rating action had reclassified a service-
connected neck and bilateral shoulder disability as cervical 
spine degenerative changes with bilateral shoulder pain.  
However, addressing remanded development requested by the 
Board, the Appeals Management Center by a November 2005 
rating action granted separate ratings for left and right 
shoulder disorders, characterized as bilateral subacromial 
impingement and acromioclavicular arthrosis, as well as for 
cervical spine degenerative disc disease with spondylosis, 
assigning a 10 percent evaluation for each of these 
disabilities.  Thus, increased evaluations are now on appeal 
for each shoulder disorder and a cervical spine disorder.  

By a March 2003 rating action the RO granted service 
connection for a low back disability, then also on appeal.  
The RO by a November 2005 rating action also granted appealed 
issues of entitlement to service connection for left and 
right knee disorders.  Thus, by these decisions, the veteran 
was granted the full benefit sought on appeal for those three 
service-connection claims, and there is no longer a case in 
controversy for review by the Board as to those issues.

The issues of entitlement to higher initial evaluations for a 
left shoulder disorder, a right shoulder disorder, and a left 
wrist disability with degenerative changes, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has headaches which are a congenital or 
developmental abnormality associated with his personality.  
An acquired disorder manifested by headaches has not been 
shown.

2.  The veteran's headaches are unrelated to isolated 
treatment with isoniazid (INH) in service.  

3.  Photophobia did not develop in service, was not made 
worse by service, and is not otherwise shown to be related to 
service.

4.  For the rating period, beginning April 1, 2000, the 
veteran's cervical spine disability is equivalent to severe 
limitation of motion of the cervical spine, based on moderate 
limitation of painless motion, and pain and pain on use with 
associated increased limitation of functioning on repetitive 
motion.  Ankylosis is not shown, and neither is disability 
due to intervertebral disc syndrome resulting in significant 
addition impairment of functioning or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The veteran's headaches are not due to an acquired 
disease or disability, but are due to his personality which 
is not a disease or disability subject to service connection 
under VA law.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

2.  Photophobia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

3.  With resolution of reasonable doubt in the veteran's 
favor, for the entire rating period, beginning April 1, 2000, 
the criteria for an evaluation of 30 percent, but no more, 
are met for a degenerative disorder of the cervical spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The claim for a higher initial evaluation for a cervical 
spine disability is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F.3d 1156 (1997). 
VA's General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002). The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 
2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, as discussed below information in 
the folder provides sufficient information to allow decision 
to be entered on the matters decided herein.  Additional 
notice on the Remanded issues can be considered therein.

By VCAA letters in April 2001, February 2002, October 2002, 
May 2004, and September 2004, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims here adjudicated.  The letters 
informed of the bases of review and the requirements to 
sustain both the service connection and initial rating issues 
here adjudicated.  By the VCAA letters he was informed of 
information and evidence that he should submit for these 
claims, and the assistance VA would provide in obtaining 
evidence to support these claims.  38 C.F.R. §§ 3.156, 3.303, 
Part 4 (2005).  Also by the VCAA letters, the veteran was 
requested to submit any evidence in his possession, and was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letters requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  The veteran did not provide this information and 
authorization regarding any unobtained private medical 
records.  While the veteran at the September 2003 
videoconference hearing reported private medical treatment 
for headaches, the veteran did not reply to VCAA letters in 
May 2004 and September 2004 requesting information and 
authorization to obtain those records.  The Board notes in 
this regard that "[T]he duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  VA treatment records have been obtained and 
associated with the claims folder.  Any VA development 
assistance duty under the VCAA to seek to obtain alleged 
private medical records for the claimed disabilities on 
appeal has been fulfilled.  

The veteran has been afforded multiple VA examinations to 
address his appealed claims, as discussed below.  The 
examination reports obtained ultimately addressed the medical 
questions posed by the Board in its January 2002 and May 2004 
remands.  Hence, the duty to assist by providing these 
examinations has been satisfied, as has the development 
requested by the Board in the prior remands.  As the Board 
noted in its May 2004 remand, a question was presented by the 
medical evidence as to whether the veteran had separate 
disabilities of the left and right shoulders and the cervical 
spine which should be rated as separate service-connected 
disorders.  The Board accordingly then asked that the veteran 
be afforded a VA examination and that the examiner 
differentiate symptoms attributable to the cervical spine 
from those attributable to the shoulder disorders, if 
separate disorders were present.  This development was 
achieved by VA examinations conducted in October 2004 and 
January 2005.  The RO by an April 2005 rating action granted 
separate ratings for disorders of the shoulders.  
Examinations and a November 2005 subsequent supplemental 
statement of the case and a November 2005 RO rating action 
also variously addressed claims of entitlement to service 
connection for headaches and photophobia, and the claim for a 
higher initial ration for a cervical spine disability.  These 
claims were thus reviewed de novo by the RO following the 
most recent evidentiary developments.  Hence, the Board is 
also satisfied that development requested in the January 2002 
and May 2004 remands has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran submitted statements in support of his appealed 
claims, and testified at hearings conducted in October 2001 
and September 2003, as noted in the Introduction, above.  
There is no indication that the veteran was not afforded 
appropriate opportunity to address his claims on appeal, or 
that he had a desire to further address his claims on appeal 
that has not be satisfied.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
The Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in the appealed claims by the multiple issued VCAA letters 
and subsequent development undertaken, and those claims were 
subsequently readjudicated including by a November 2005 
supplemental statement of the case and a November 2005 RO 
rating action.  Those were RO reviews of the appealed claims 
de novo.  The Court has recently held, in that regard, that 
an error is not prejudicial when the error did not affect 
"the essential fairness of the [adjudication]."  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a headache disorder and 
photophobia and their connection to service are the essential 
elements of the claims for those disabilities, and the 
veteran has been given appropriate and sufficient notice of 
these elements in the above-noted VCAA letters prior to 
ultimate de novo readjudication of those claims in the 
November 2005 supplemental statement of the case.  The 
veteran was appropriately notified in the VCAA letters that 
his claims for service-connection turned on whether there was 
a current disability under VA law and whether there was 
cognizable evidence of a causal link between service and such 
a cognizable disability.  The existence of a cervical spine 
disability and its connection to service are not in dispute 
in the appealed claim for an increased evaluation.  (Separate 
ratings having been assigned for the now separately service-
connected bilateral shoulder disabilities, and ratings for 
those disorders are the subject of remand, below.)  The 
degree of disability and the effective date of a grant of 
service connection are not relevant to the claims for service 
connection for a headache disorder and photophobia, since 
those claims are here denied. The degree of disability is 
relevant to the cervical spine disability increased rating 
claim, and that was adequately addressed by VCAA letters 
prior to readjudication of that claim de novo by the November 
2005 supplemental statement of the case and corresponding 
November 2005 RO rating action.  The effective date for 
service connection, and for the ratings to be assigned, were 
also addressed by notice to the veteran prior to most recent 
RO readjudication, with staged ratings considered, pursuant 
to Fenderson v. West, 12 Vet. App Vet. App. 119 (1999), as 
discussed below.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evidentiary Considerations

The veteran has submitted statements addressing his claims, 
and he testified at a hearings conducted in October 2001 and 
September 2003.  The veteran has made statements addressing a 
causal association between events in service and his claimed 
headache disorder and photophobia, as well as statements 
addressing continuity of symptoms of these disorders from 
service.  The veteran also addressed the severity of symptoms 
which he attributed to his cervical spine disability.  
However, the issues on appeal concern questions of diagnosis 
and etiology of claimed disorders, as well as attribution of 
alleged symptoms to claimed disorders.  These are all medical 
questions.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, while 
the Board has duly considered lay statements made in support 
of the claims on appeal, such statements are not probative to 
the extent that they seek to address medical questions, and 
hence ultimately may be afforded little weight in the issues 
adjudicated here.  

Claims for Service Connection for Headache Disorder and 
Photophobia

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

The veteran's service medical records revealed that he had 
headaches as a side effect of isoniazid (INH) medication, 
which was prescribed after a positive tuberculin test in late 
1998. After INH therapy was discontinued, the veteran had no 
complaints of headaches until a February 2000 general medical 
examination at service separation. Diagnoses included 
headaches, possibly vascular, with no etiology given. A 
February 2000 neurologic examination at service separation 
included an impression of headaches due to INH "now under 
control." Pursuant to the Board's January 2002 remand, a 
January 2003 VA medical opinion was rendered as to the 
etiology of any headache disorder. However, the VA medical 
opinion was rather ambiguous, stating that appellant had 
headaches consistent with tension-type headaches, and that to 
the extent military service is stressful, his headaches were 
incurred/aggravated by service.  However, the examiner added 
but that there was no "hard evidence" that service should 
induce tension-type headaches. Thus, the examiner conceded 
that the opinion was based on conjecture, and not on evidence 
of a causal relationship between the veteran's period of 
service and current claimed headaches.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the claim was remanded again in May 2004, to 
resolve questions presented as to the nature and etiology of 
the veteran's headaches.  

Upon neurological examination in October 2004, the veteran 
reported that his headaches began in approximately 1978, that 
he had approximately three headaches per week, that they last 
approximately one hour, and that they are resolved or 
improved markedly with Tylenol.  He stated that his headaches 
onset when he is nervous or stressed, but contrarily alleged 
that he was a low-stress individual ("laid back").  The 
examiner found the veteran awake, alert, and cooperative, 
with normal mental functioning and gait, and normal cranial 
nerve functioning.  Long tract signs were negative.  A recent 
MRI was also within normal limits, only showing minimal 
ethmoid sinusitis.  The examiner assessed tension headaches.  

The veteran was afforded another neurological examination in 
June 2005.  That examiner reviewed the record and noted that 
the veteran had provided inconsistent narratives of the onset 
of claimed headaches, in the past informing that the 
headaches began with Operation Desert Storm, but informing 
the examiner that the headaches began much earlier, in 1978.  
(Both of these dates of onset are much earlier than the INH 
treatment reaction headaches noted above, which INH treatment 
episodes are the only headache episodes documented in the 
service medical records.)  The veteran presented essentially 
the same recent history and current complaints as he had at 
the October 2004 examination, complaining that his headaches 
were precipitated by stress.  Medical findings were also 
unchanged from October 2004.  The examiner assessed that the 
veteran had tension-type headaches that were associated with 
the veteran's personality, with worry and stress experienced 
by the veteran precipitating the headaches.  

Findings at these recent examinations are reasonably 
consistent with those in recent VA medical records, although 
the veteran did report at a July 2004 VA treatment to address 
lower extremity paresthesias that he had no headaches.

Personality disorders are not considered a disability for VA 
purposes, and hence are not subject to service connection 
even where first documented in service.  38 C.F.R. 
§ 3.303(c).  The VA examiner in June 2005 concluded that the 
veteran's headaches were associated with his personality, and 
precipitated by worry and stress.  These conclusions are 
consistent with those of the January 2003 VA examiner, and 
are consistent with the diagnosis of tension headaches made 
upon January 2003, October 2004, and June 2005 VA 
examinations.  Contrary medical opinions are not present in 
the record.  There is no evidence of acquired pathology 
causing the headaches.  Hence, the Board finds the weight of 
the evidence to the effect that the veteran has tension-type 
headaches associated with his personality.  

Specifically, his personality is burdened by worry and 
stress, and precipitates these headaches.  Accordingly, the 
Board finds that the headaches are of a developmental or 
congenital sort, associated with the veteran's personality 
and akin to a personality disorder, and hence are not a 
disability under VA law subject to service connection.  
38 C.F.R. § 3.303(c).  Accordingly, whether these headaches 
first manifested when the veteran was experiencing stress or 
worry before, during, or after service is immaterial in this 
case.  Id.  The weight of the medical evidence is against 
current headaches being related to the veteran's IHN 
treatment in service, since continuity of symptoms from that 
time is not shown, and the weight of medical evidence is to 
the effect that the veteran has tension-type headaches 
unrelated to that in-service exposure.  38 C.F.R. § 3.303(b).  

The preponderance of the evidence is against the claim for 
service connection for headaches, and, therefore, the benefit 
of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for service connection for photophobia, 
the veteran's service medical records reveal that in 1978 
eyeglasses were requested.  In December 1986, clinical 
findings included macular pigment dispersion and clumping in 
the eyes, elevated sensitivity to light, and "CMA" (compound 
myopic astigmatism).  In March 1987, the impression was 
photophobia of questionable etiology. A March 1987 military 
physical profile addressed photophobia and optic nerve 
drusen.  In May 1991, CMA was assessed. On February 2000 
examination at service separation, photophobia was diagnosed, 
with no etiology given. Pursuant to the Board's January 2002 
remand, a VA ophthalmologic examination was conducted in June 
2002, and myopia, astigmatism, and presbyopia were diagnosed. 
The examiner opined that photophobia is a symptom, and in 
this case, was related to appellant's astigmatism "which is 
determined by his genes."  However, this medical opinion was 
incomplete, because it did not state that whether or not 
appellant's astigmatism constituted refractive error (which 
under 38 C.F.R. § 3.303(c) (2003) may not be service 
connected) or might be a disease for which he has a 
hereditary predisposition, for which service connection might 
be possible.  Accordingly, a further eye examination was 
obtained in October 2004.  

The October 2004 VA examiner was to address the clinical 
significant of observed compound myopic astigmatism, macular 
pigment dispersion and clumping, and optic nerve drusen, and 
the association between any of these and the veteran's 
claimed photophobia.  The examiner was also to address 
whether the photophobia constituted refractive error.  The 
examiner reviewed the veteran's medical history, and noted 
the veteran's allegation of constant photophobia claimed to 
be related to sun exposure in service.  Examination showed 
clear and normal pupils; and normal visual fields, motility, 
external examination, and anterior segments of the eyes.  The 
posterior segments were also essentially normal with 
essentially normal-appearing optic nerves, and mild, if any, 
optic nerve drusen.  The examiner diagnosed moderate myopia 
with astigmatism bilaterally, photophobia bilaterally, and 
mild, if any, optic nerve drusen.  The examiner opined that 
the veteran's photophobia was unlikely to be related either 
to any condition incurred in service or to any of these 
diagnosed eye disorders.  The examiner also opined that the 
veteran's astigmatism was refractive error, and his drusen, 
if present, were a congenital condition and not secondary to 
any exposures or injuries.  The examiner found no macular 
pigment abnormality.  

The Board finds the October 2004 VA examination report to be 
entitled to the greatest weight in this adjudication, since 
it is based on a review of the record and the most 
contemporaneous, thorough examination addressing those eye 
diseases or conditions implicated by the evidentiary record 
and the veteran's claim.  Thus, to the extent this 
examination contradicts the findings or conclusions of prior 
examiners, the Board finds the October 2004 VA examination 
report to be the more credible.  The October 2004 VA 
examination findings and conclusions are also reasonably 
consistent with the treatment findings as contained in the 
post-service record.  Potentially disparate in-service 
findings are noted above.  

The weight of the medical evidence is to the effect that the 
veteran does not have an eye disease or disability under VA 
law that developed in service or is otherwise related to 
service.  38 C.F.R. § 3.303(c).  The October 2004 VA examiner 
explicitly opined that the claimed photophobia was unrelated 
to any exposure or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
photophobia having been incurred or aggravated by service, or 
otherwise being related to service.  38 C.F.R. §  3.303.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Claim for Increased Rating for Cervical Spine Disability

Service medical records reveal that in April 1991 the veteran 
reported a two-month history of a shoulder injury due to 
playing basketball. Right subacromial impingement 
syndrome/tendonitis was assessed. X-rays of the right 
shoulder were negative. In October 1991, he was involved in 
an automobile accident and neck/back pain were diagnosed. In 
November 1995, a sore neck for one week since a November 
automobile accident was noted, and the veteran complained of 
bilateral shoulder pain. Neck strain was assessed. At a 
February 2000 service separation examination, the veteran 
complained of neck pain and pain into the bilateral 
trapezius. No radiation to the upper extremities or numbness 
was noted. Neck pain without radicular symptoms was 
diagnosed. X-rays of the left shoulder were negative. Deep 
tendon reflexes were normal.

Pursuant to the Board's January 2002 remand, a March 2002 VA 
neurological examination was conducted, which revealed no 
left upper extremity neurological abnormality. On March 2002 
VA orthopedic examination, cervical ranges of motion were 
described as normal to mildly limited, without neurological 
abnormality. X-rays revealed cervical spine degenerative 
changes. The shoulders exhibited mild to moderate limitation 
of motion. X-rays of the right shoulder showed mild 
degenerative changes. No x-rays of the left shoulder were 
obtained. A March 2002 electromyography/nerve conduction 
velocity study of the left upper extremity was normal. A 
January 2003 VA medical opinion was rendered, which stated 
that there were no specific findings with respect to the left 
shoulder "although it did cause pain on his neck with 
shoulder range of motion. Therefore, it was likely 1 
disability" (not separate neck and shoulder disabilities).

At an October 2004 VA orthopedic examination the veteran 
complained of pain from the neck extending down the shoulders 
bilaterally.  He also reported pain with overhead activity or 
sleeping on his side.  The examiner reviewed March 2002 
x-rays and observed minimal degenerative arthrosis with no 
joint space loss.  However, there was a decreased disc size 
at C5-C6, and osteophytes were present from C5 to C7, though 
without foraminal stenosis.  From March 2002 shoulder x-rays, 
the examiner observed mild glenohumeral and acromioclavicular 
joint arthrosis.  March 2002 EMGs showed normal ulnar and 
medial nerve function.  At the current examination, range of 
motion of the cervical spine was to 30 degrees flexion 
without pain and to 40 degrees with pain, to 45 degrees 
extension without pain and to 50 degrees with pain, to 10 
degrees left and right flexion without pain and to 15 degrees 
with pain; and to 45 degrees left and right rotation without 
pain, and to 60 degrees with pain.  The examiner noted a 
cervical paraspinous muscle spasm, as well as tenderness to 
palpation, from C4 to C7.  The examiner found combined motion 
of the cervical spine limited to 40 degrees, and motion in 
each plane limited a further 10 degrees, both based on 
impairment with repeated motion.  The examiner noted the 
motor and sensory functioning associated with the cervical 
spine were not otherwise impaired.  The examiner assessed 
cervical degenerative disc disease with spondylosis.

The veteran underwent VA examination in June 2005 for 
headaches and any associated cervical condition.  The 
examiner found normal cranial nerves and normal coordination, 
gait, deep tendon reflexes, and sensation.  The cervical 
spine showed range of motion to 25 degrees forward flexion 
without pain and 30 degrees with pain, to 15 degrees 
extension without pain and to 20 degrees extension with pain, 
bilateral lateral flexion to 20 degrees without pain and to 
25 degrees with pain, and bilateral rotation to 35 degrees 
without pain and 40 degrees with pain.
 
The findings upon March 2002, October 2004, and June 2005 VA 
examinations are consistent with those noted upon recent VA 
treatments as contained in the claims folder.  

Based principally on the findings upon October 2004 VA 
examination, the RO by a November 2005 rating action assigned 
separate service-connected ratings for cervical spine, left 
shoulder, and right shoulder disabilities.  The shoulder 
disability ratings are the subject of remand, below, as 
noted.  Hence the only disability rating here addressed is 
the 10 percent assigned for the veteran's cervical spine.  
Disability attributed to disability of the shoulders has been 
separately rated, and hence cannot be a basis of rating the 
veteran's cervical spine disability.  To do otherwise would 
amount to impermissible pyramiding, or assigning multiple 
ratings for the same disability symptoms.  38 C.F.R. § 4.14 
(2005).  

At issue in this case is whether a higher initial disability 
rating or ratings are warranted than the 10 percent assigned 
for a cervical spine disability beginning from the April 1, 
2000 effective date of service connection.  Based on changes 
in applicable criteria for spine disorders, the rating(s) 
assigned must be considered based on current and prior 
applicable criteria for spine disorders.  During the pendency 
of this claim, the regulations for rating disabilities of the 
spine were revised twice, effective September 23, 2002, and 
effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulatory criteria for intervertebral disc syndrome were 
changed effective September 23, 2002, and VA's rating 
schedule for disorders of the spine was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  

Under the amended regulations effective September 26, 2003, 
spinal disabilities are rated in accordance with a General 
Rating Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
The formula for intervertebral disc syndrome based on 
incapacitating episodes was unchanged from that revised 
effective September 23, 2002, with certain few exceptions, 
most notably in the way these interrelate with the rest of 
the back ratings and ratings for impairments in lower 
extremity functioning.  

Where there is a change in regulatory criteria for rating 
disabilities, the regulation as it existed prior to the 
change is applicable to the veteran's claim for the period 
prior to the effective date of the rating change, and the 
revised regulation is applicable from the effective date of 
the rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  A change in criteria alone provides no 
basis for a reduction, without improvement in symptoms.  
38 U.S.C.A. § 1155.

The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment. These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003. This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004). The correction was 
made effective from September 26, 2003.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe. 3 8 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle, or a 40 percent 
evaluation if it is at an unfavorable angle. 38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2003).

Normal range of motion of the cervical spine is to 45 degrees 
forward flexion, to 45 degrees extension, to 45 degrees each 
right and left lateral flexion, and to 80 degrees each right 
and left rotation.  38 C.F.R. § 4.71a, Plate V (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration. See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome). Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury. In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation. For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted. Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
or the combined range of motion of the cervical spine not 
greater than 170 degrees warrants a 20 percent evaluation.

Noted recent EMG testing and examinations for upper 
extremities neuromuscular functioning failed to identify 
objectively supported, significant radicular pathology due to 
the veteran's cervical spine disability.  Hence, a higher 
evaluation on the basis of radicular pathology is not 
warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Based on the evidence presented, the Board finds that the 
painless range of motion of the cervical spine, as shown upon 
VA examinations over the appeal period, to be consistently in 
the moderate range, warranting a 20 percent evaluation under 
the former rating criteria for limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  However, the October 2004 VA examiner found that the 
veteran's functional motion was further limited by 10 degrees 
in each plane, and to 40 degrees of combined motion, due to 
impairment with repeated motion.  The Board finds that pain 
present in the cervical spine, together with this increased 
fatigability and decreased functional movement with repeated 
use, results in a level of disability equivalent to severe 
limitation of motion of the cervical spine under the prior 
rating criteria, warranting a 30 percent evaluation for the 
appeal period when considering DeLuca factors.  38 C.F.R. 
§§ 4.40, 4.45; 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  A still higher rating is not warranted under the 
prior rating criteria because ankylosis of the cervical spine 
is not shown, and an equivalent of unfavorable ankylosis of 
the cervical spine is not present, even considering such 
DeLuca factors as pain, pain on use, weakness, ready 
fatigability, and incoordination. 38 C.F.R. § 4.40, 4.45; 
38 C.F.R. §  4.71a, Diagnostic Code 5287 (2002).  Board finds 
that this 30 percent level of disability based on equivalence 
to severe limitation of motion of the cervical spine under 
the prior Diagnostic Code 5290 most nearly approximates the 
level of disability presented.  38 C.F.R. § 4.7.  

A still greater disability rating is not warranted under the 
new rating criteria.  Under the new criteria, the level of 
painless range of motion shown would warrant no more than a 
20 percent evaluation, and no more than a 30 percent 
evaluation is warranted even when considering the additional 
range of motion limitations associated with reduced 
repetitive motion and pain or pain on use and the other 
DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243.  

Again, significant radicular symptoms are not supported by 
objective medical findings, with EMG testing in 2002 negative 
and neuromuscular impairment as a result of cervical 
radiculopathy not found upon VA examinations.  A higher or 
separate rating is also not warranted based on incapacitating 
episodes due to intervertebral disc syndrome, since no such 
incapacitating episodes are reported or shown by the evidence 
of record.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered the diagnostic codes for 
evaluating impairment of the radicular groups. 38 C.F.R. § 
4.124a, Diagnostic Codes 8510- 8513 (2005), and the criteria 
for evaluating intervertebral disc syndrome (Diagnostic Code 
5293 prior to September 23, 2003, and Diagnostic Code 5243 
from September 23, 2003).  However, as discussed, objectively 
supported radicular disability on these bases is simply not 
shown by the evidentiary record. Therefore, the Board finds 
consideration of higher or separate ratings under the 
criteria for intervertebral disc disease or impairment of a 
radicular group are not applicable in this case.

As discussed above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

Accordingly, the Board finds that the evidence warrants 
assignment of a 30 percent evaluation for the veteran's 
cervical spine disorder for the entire rating period 
beginning from April 1, 2000, and the preponderance of the 
evidence is against assignment of a still higher rating or 
any additional separate rating for the veteran's cervical 
spine disability at any time over the rating period.  
38 C.F.R. Part 4 (2002, 2003, and 2005).  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER

Service connection for a headache disorder is denied.  

Service connection for photophobia is denied. 

For the rating period beginning April 1, 2000, a 30 percent 
rating is granted for a degenerative disorder of the cervical 
spine, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

Pursuant to prior remands, the veteran was to be afforded a 
VA examination addressing his service-connected left wrist 
disability, and such DeLuca factors as functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination were to be addressed.  DeLuca v. Brown,  
8 Vet. App. 202 (1995).  While the veteran was afforded a VA 
examination addressing his left wrist in October 2004, a 
satisfactory evaluation of pain affecting functioning was not 
provided, despite an explicit request for that evaluation in 
the May 2004 remand.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, remand for a further examination is 
required.  

By a November 2005 rating action the RO awarded the veteran 
separate ratings for left and right shoulder disorders.  The 
veteran had formerly been service connected for a disorder of 
the neck and shoulders, by the appealed April 2000 rating 
action.  Because the veteran perfected an appeal of the 
initial rating assigned for his service-connected neck and 
shoulder disorder, that appeal is not resolved for disability 
of the shoulders merely because separate ratings for the 
shoulders have been granted by the RO in the course of 
appeal.  See e.g., AB v. Brown, 6 Vet. App. 35 (1993).  
Hence, a supplemental statement of the case should have been 
issued addressing the initial ratings for the veteran's 
service-connected bilateral shoulder disabilities following 
the evidentiary development upon which the November 2005 
grant of service-connected for those disabilities was based.  
A supplemental statement of the case must be furnished to the 
appellant and his/her representative when additional 
pertinent evidence is received after a supplemental statement 
of the case is issued, in the absence of waiver of this 
procedural right.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange appropriate VA 
examination(s), such as orthopedic and/or 
neurologic examination(s). The entire 
claims folder should be reviewed by the 
examiner(s). All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
studies of the wrist expressed in degrees. 
A radiographic examination, if medically 
indicated, should be performed.

The examiner(s) should specify whether any 
painful motions of the left wrist are 
clinically elicited, and if so, the 
nature, location and intensity of the pain 
should be described in detail; and whether 
it is due to the service-connected 
disability. Any objective indications of 
such pain should be described. The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected left wrist disability has upon 
the appellant's daily activities. See 
DeLuca. Any neurologic abnormalities 
attributable to the service-connected left 
wrist disability should be described in 
detail.

2.  Thereafter, and following any other 
indicated development, (including as 
needed, Dingness notice) the RO should 
readjudicate the remanded claims for 
higher initial evaluations for a left 
wrist disability and left and right 
shoulder disorders.  Staged ratings should 
be considered, as appropriate.  Fenderson 
v. West, 12 Vet. App Vet. App. 119 (1999).  
If a complete grant of any benefits sought 
by these remanded claims is not afforded 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________     
_________________________________
       DEBORAH W. SINGLETON                           RENE?E 
M. PELLETIER
           Veterans Law Judge,                                          
Veterans Law Judge,
        Board of Veterans' Appeals                                
Board of Veterans' Appeals
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for photophobia.

3.  Entitlement to a higher initial evaluation for a 
degenerative disorder of the cervical spine, rated 10 percent 
disabling from April 1, 2000.  

4.  Entitlement to a higher initial evaluation for a left 
shoulder disability, rated 10 percent disabling from April 1, 
2000.

5.  Entitlement to a higher initial evaluation for a right 
shoulder disability, rated 10 percent disabling from April 1, 
2000.

6.  Entitlement to a higher initial evaluation for a left 
wrist disability with degenerative changes, rated 10 percent 
disabling from April 1, 2000, and 20 percent disabling from 
March 13, 2002.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and "J.C."


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 2000, including service in Southwest Asia.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in the 
Columbia, South Carolina.  

An October 2001 videoconference hearing was before Veterans 
Law Judge Deborah W. Singleton.  A further videoconference 
hearing was conducted before Veterans Law Judge Michael Lyon 
in September 2003.  Transcripts of these hearings are 
contained in the claims folder.

The Board in a January 2002 decision remanded all the above 
issues, while addressing by decision other issues then also 
on appeal.  The Board again remanded issues remaining on 
appeal in May 2004.  In that Remand, the Board noted that the 
RO by a March 2003 rating action had reclassified a service-
connected neck and bilateral shoulder disability as cervical 
spine degenerative changes with bilateral shoulder pain.  
However, addressing remanded development requested by the 
Board, the Appeals Management Center by a November 2005 
rating action granted separate ratings for left and right 
shoulder disorders, characterized as bilateral subacromial 
impingement and acromioclavicular arthrosis, as well as for 
cervical spine degenerative disc disease with spondylosis, 
assigning a 10 percent evaluation for each of these 
disabilities.  Thus, increased evaluations are now on appeal 
for each shoulder disorder and a cervical spine disorder.  

By a March 2003 rating action the RO granted service 
connection for a low back disability, then also on appeal.  
The RO by a November 2005 rating action also granted appealed 
issues of entitlement to service connection for left and 
right knee disorders.  Thus, by these decisions, the veteran 
was granted the full benefit sought on appeal for those three 
service-connection claims, and there is no longer a case in 
controversy for review by the Board as to those issues.

The issues of entitlement to higher initial evaluations for a 
left shoulder disorder, a right shoulder disorder, and a left 
wrist disability with degenerative changes, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has headaches which are a congenital or 
developmental abnormality associated with his personality.  
An acquired disorder manifested by headaches has not been 
shown.

2.  The veteran's headaches are unrelated to isolated 
treatment with isoniazid (INH) in service.  

3.  Photophobia did not develop in service, was not made 
worse by service, and is not otherwise shown to be related to 
service.

4.  For the rating period, beginning April 1, 2000, the 
veteran's cervical spine disability is equivalent to severe 
limitation of motion of the cervical spine, based on moderate 
limitation of painless motion, and pain and pain on use with 
associated increased limitation of functioning on repetitive 
motion.  Ankylosis is not shown, and neither is disability 
due to intervertebral disc syndrome resulting in significant 
addition impairment of functioning or incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The veteran's headaches are not due to an acquired 
disease or disability, but are due to his personality which 
is not a disease or disability subject to service connection 
under VA law.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

2.  Photophobia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2005).

3.  With resolution of reasonable doubt in the veteran's 
favor, for the entire rating period, beginning April 1, 2000, 
the criteria for an evaluation of 30 percent, but no more, 
are met for a degenerative disorder of the cervical spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The claim for a higher initial evaluation for a cervical 
spine disability is a downstream issue from the grant of 
service connection.  Grantham v. Brown, 114 F.3d 1156 (1997). 
VA's General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002). The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 
2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, as discussed below information in 
the folder provides sufficient information to allow decision 
to be entered on the matters decided herein.  Additional 
notice on the Remanded issues can be considered therein.

By VCAA letters in April 2001, February 2002, October 2002, 
May 2004, and September 2004, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claims here adjudicated.  The letters 
informed of the bases of review and the requirements to 
sustain both the service connection and initial rating issues 
here adjudicated.  By the VCAA letters he was informed of 
information and evidence that he should submit for these 
claims, and the assistance VA would provide in obtaining 
evidence to support these claims.  38 C.F.R. §§ 3.156, 3.303, 
Part 4 (2005).  Also by the VCAA letters, the veteran was 
requested to submit any evidence in his possession, and was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letters requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claims, 
and to provide necessary authorization to obtain those 
records.  The veteran did not provide this information and 
authorization regarding any unobtained private medical 
records.  While the veteran at the September 2003 
videoconference hearing reported private medical treatment 
for headaches, the veteran did not reply to VCAA letters in 
May 2004 and September 2004 requesting information and 
authorization to obtain those records.  The Board notes in 
this regard that "[T]he duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  VA treatment records have been obtained and 
associated with the claims folder.  Any VA development 
assistance duty under the VCAA to seek to obtain alleged 
private medical records for the claimed disabilities on 
appeal has been fulfilled.  

The veteran has been afforded multiple VA examinations to 
address his appealed claims, as discussed below.  The 
examination reports obtained ultimately addressed the medical 
questions posed by the Board in its January 2002 and May 2004 
remands.  Hence, the duty to assist by providing these 
examinations has been satisfied, as has the development 
requested by the Board in the prior remands.  As the Board 
noted in its May 2004 remand, a question was presented by the 
medical evidence as to whether the veteran had separate 
disabilities of the left and right shoulders and the cervical 
spine which should be rated as separate service-connected 
disorders.  The Board accordingly then asked that the veteran 
be afforded a VA examination and that the examiner 
differentiate symptoms attributable to the cervical spine 
from those attributable to the shoulder disorders, if 
separate disorders were present.  This development was 
achieved by VA examinations conducted in October 2004 and 
January 2005.  The RO by an April 2005 rating action granted 
separate ratings for disorders of the shoulders.  
Examinations and a November 2005 subsequent supplemental 
statement of the case and a November 2005 RO rating action 
also variously addressed claims of entitlement to service 
connection for headaches and photophobia, and the claim for a 
higher initial ration for a cervical spine disability.  These 
claims were thus reviewed de novo by the RO following the 
most recent evidentiary developments.  Hence, the Board is 
also satisfied that development requested in the January 2002 
and May 2004 remands has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran submitted statements in support of his appealed 
claims, and testified at hearings conducted in October 2001 
and September 2003, as noted in the Introduction, above.  
There is no indication that the veteran was not afforded 
appropriate opportunity to address his claims on appeal, or 
that he had a desire to further address his claims on appeal 
that has not be satisfied.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
The Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in the appealed claims by the multiple issued VCAA letters 
and subsequent development undertaken, and those claims were 
subsequently readjudicated including by a November 2005 
supplemental statement of the case and a November 2005 RO 
rating action.  Those were RO reviews of the appealed claims 
de novo.  The Court has recently held, in that regard, that 
an error is not prejudicial when the error did not affect 
"the essential fairness of the [adjudication]."  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of a headache disorder and 
photophobia and their connection to service are the essential 
elements of the claims for those disabilities, and the 
veteran has been given appropriate and sufficient notice of 
these elements in the above-noted VCAA letters prior to 
ultimate de novo readjudication of those claims in the 
November 2005 supplemental statement of the case.  The 
veteran was appropriately notified in the VCAA letters that 
his claims for service-connection turned on whether there was 
a current disability under VA law and whether there was 
cognizable evidence of a causal link between service and such 
a cognizable disability.  The existence of a cervical spine 
disability and its connection to service are not in dispute 
in the appealed claim for an increased evaluation.  (Separate 
ratings having been assigned for the now separately service-
connected bilateral shoulder disabilities, and ratings for 
those disorders are the subject of remand, below.)  The 
degree of disability and the effective date of a grant of 
service connection are not relevant to the claims for service 
connection for a headache disorder and photophobia, since 
those claims are here denied. The degree of disability is 
relevant to the cervical spine disability increased rating 
claim, and that was adequately addressed by VCAA letters 
prior to readjudication of that claim de novo by the November 
2005 supplemental statement of the case and corresponding 
November 2005 RO rating action.  The effective date for 
service connection, and for the ratings to be assigned, were 
also addressed by notice to the veteran prior to most recent 
RO readjudication, with staged ratings considered, pursuant 
to Fenderson v. West, 12 Vet. App Vet. App. 119 (1999), as 
discussed below.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evidentiary Considerations

The veteran has submitted statements addressing his claims, 
and he testified at a hearings conducted in October 2001 and 
September 2003.  The veteran has made statements addressing a 
causal association between events in service and his claimed 
headache disorder and photophobia, as well as statements 
addressing continuity of symptoms of these disorders from 
service.  The veteran also addressed the severity of symptoms 
which he attributed to his cervical spine disability.  
However, the issues on appeal concern questions of diagnosis 
and etiology of claimed disorders, as well as attribution of 
alleged symptoms to claimed disorders.  These are all medical 
questions.  Lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, while 
the Board has duly considered lay statements made in support 
of the claims on appeal, such statements are not probative to 
the extent that they seek to address medical questions, and 
hence ultimately may be afforded little weight in the issues 
adjudicated here.  

Claims for Service Connection for Headache Disorder and 
Photophobia

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

The veteran's service medical records revealed that he had 
headaches as a side effect of isoniazid (INH) medication, 
which was prescribed after a positive tuberculin test in late 
1998. After INH therapy was discontinued, the veteran had no 
complaints of headaches until a February 2000 general medical 
examination at service separation. Diagnoses included 
headaches, possibly vascular, with no etiology given. A 
February 2000 neurologic examination at service separation 
included an impression of headaches due to INH "now under 
control." Pursuant to the Board's January 2002 remand, a 
January 2003 VA medical opinion was rendered as to the 
etiology of any headache disorder. However, the VA medical 
opinion was rather ambiguous, stating that appellant had 
headaches consistent with tension-type headaches, and that to 
the extent military service is stressful, his headaches were 
incurred/aggravated by service.  However, the examiner added 
but that there was no "hard evidence" that service should 
induce tension-type headaches. Thus, the examiner conceded 
that the opinion was based on conjecture, and not on evidence 
of a causal relationship between the veteran's period of 
service and current claimed headaches.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, the claim was remanded again in May 2004, to 
resolve questions presented as to the nature and etiology of 
the veteran's headaches.  

Upon neurological examination in October 2004, the veteran 
reported that his headaches began in approximately 1978, that 
he had approximately three headaches per week, that they last 
approximately one hour, and that they are resolved or 
improved markedly with Tylenol.  He stated that his headaches 
onset when he is nervous or stressed, but contrarily alleged 
that he was a low-stress individual ("laid back").  The 
examiner found the veteran awake, alert, and cooperative, 
with normal mental functioning and gait, and normal cranial 
nerve functioning.  Long tract signs were negative.  A recent 
MRI was also within normal limits, only showing minimal 
ethmoid sinusitis.  The examiner assessed tension headaches.  

The veteran was afforded another neurological examination in 
June 2005.  That examiner reviewed the record and noted that 
the veteran had provided inconsistent narratives of the onset 
of claimed headaches, in the past informing that the 
headaches began with Operation Desert Storm, but informing 
the examiner that the headaches began much earlier, in 1978.  
(Both of these dates of onset are much earlier than the INH 
treatment reaction headaches noted above, which INH treatment 
episodes are the only headache episodes documented in the 
service medical records.)  The veteran presented essentially 
the same recent history and current complaints as he had at 
the October 2004 examination, complaining that his headaches 
were precipitated by stress.  Medical findings were also 
unchanged from October 2004.  The examiner assessed that the 
veteran had tension-type headaches that were associated with 
the veteran's personality, with worry and stress experienced 
by the veteran precipitating the headaches.  

Findings at these recent examinations are reasonably 
consistent with those in recent VA medical records, although 
the veteran did report at a July 2004 VA treatment to address 
lower extremity paresthesias that he had no headaches.

Personality disorders are not considered a disability for VA 
purposes, and hence are not subject to service connection 
even where first documented in service.  38 C.F.R. 
§ 3.303(c).  The VA examiner in June 2005 concluded that the 
veteran's headaches were associated with his personality, and 
precipitated by worry and stress.  These conclusions are 
consistent with those of the January 2003 VA examiner, and 
are consistent with the diagnosis of tension headaches made 
upon January 2003, October 2004, and June 2005 VA 
examinations.  Contrary medical opinions are not present in 
the record.  There is no evidence of acquired pathology 
causing the headaches.  Hence, the Board finds the weight of 
the evidence to the effect that the veteran has tension-type 
headaches associated with his personality.  

Specifically, his personality is burdened by worry and 
stress, and precipitates these headaches.  Accordingly, the 
Board finds that the headaches are of a developmental or 
congenital sort, associated with the veteran's personality 
and akin to a personality disorder, and hence are not a 
disability under VA law subject to service connection.  
38 C.F.R. § 3.303(c).  Accordingly, whether these headaches 
first manifested when the veteran was experiencing stress or 
worry before, during, or after service is immaterial in this 
case.  Id.  The weight of the medical evidence is against 
current headaches being related to the veteran's IHN 
treatment in service, since continuity of symptoms from that 
time is not shown, and the weight of medical evidence is to 
the effect that the veteran has tension-type headaches 
unrelated to that in-service exposure.  38 C.F.R. § 3.303(b).  

The preponderance of the evidence is against the claim for 
service connection for headaches, and, therefore, the benefit 
of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for service connection for photophobia, 
the veteran's service medical records reveal that in 1978 
eyeglasses were requested.  In December 1986, clinical 
findings included macular pigment dispersion and clumping in 
the eyes, elevated sensitivity to light, and "CMA" (compound 
myopic astigmatism).  In March 1987, the impression was 
photophobia of questionable etiology. A March 1987 military 
physical profile addressed photophobia and optic nerve 
drusen.  In May 1991, CMA was assessed. On February 2000 
examination at service separation, photophobia was diagnosed, 
with no etiology given. Pursuant to the Board's January 2002 
remand, a VA ophthalmologic examination was conducted in June 
2002, and myopia, astigmatism, and presbyopia were diagnosed. 
The examiner opined that photophobia is a symptom, and in 
this case, was related to appellant's astigmatism "which is 
determined by his genes."  However, this medical opinion was 
incomplete, because it did not state that whether or not 
appellant's astigmatism constituted refractive error (which 
under 38 C.F.R. § 3.303(c) (2003) may not be service 
connected) or might be a disease for which he has a 
hereditary predisposition, for which service connection might 
be possible.  Accordingly, a further eye examination was 
obtained in October 2004.  

The October 2004 VA examiner was to address the clinical 
significant of observed compound myopic astigmatism, macular 
pigment dispersion and clumping, and optic nerve drusen, and 
the association between any of these and the veteran's 
claimed photophobia.  The examiner was also to address 
whether the photophobia constituted refractive error.  The 
examiner reviewed the veteran's medical history, and noted 
the veteran's allegation of constant photophobia claimed to 
be related to sun exposure in service.  Examination showed 
clear and normal pupils; and normal visual fields, motility, 
external examination, and anterior segments of the eyes.  The 
posterior segments were also essentially normal with 
essentially normal-appearing optic nerves, and mild, if any, 
optic nerve drusen.  The examiner diagnosed moderate myopia 
with astigmatism bilaterally, photophobia bilaterally, and 
mild, if any, optic nerve drusen.  The examiner opined that 
the veteran's photophobia was unlikely to be related either 
to any condition incurred in service or to any of these 
diagnosed eye disorders.  The examiner also opined that the 
veteran's astigmatism was refractive error, and his drusen, 
if present, were a congenital condition and not secondary to 
any exposures or injuries.  The examiner found no macular 
pigment abnormality.  

The Board finds the October 2004 VA examination report to be 
entitled to the greatest weight in this adjudication, since 
it is based on a review of the record and the most 
contemporaneous, thorough examination addressing those eye 
diseases or conditions implicated by the evidentiary record 
and the veteran's claim.  Thus, to the extent this 
examination contradicts the findings or conclusions of prior 
examiners, the Board finds the October 2004 VA examination 
report to be the more credible.  The October 2004 VA 
examination findings and conclusions are also reasonably 
consistent with the treatment findings as contained in the 
post-service record.  Potentially disparate in-service 
findings are noted above.  

The weight of the medical evidence is to the effect that the 
veteran does not have an eye disease or disability under VA 
law that developed in service or is otherwise related to 
service.  38 C.F.R. § 3.303(c).  The October 2004 VA examiner 
explicitly opined that the claimed photophobia was unrelated 
to any exposure or injury in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
photophobia having been incurred or aggravated by service, or 
otherwise being related to service.  38 C.F.R. §  3.303.  The 
preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Claim for Increased Rating for Cervical Spine Disability

Service medical records reveal that in April 1991 the veteran 
reported a two-month history of a shoulder injury due to 
playing basketball. Right subacromial impingement 
syndrome/tendonitis was assessed. X-rays of the right 
shoulder were negative. In October 1991, he was involved in 
an automobile accident and neck/back pain were diagnosed. In 
November 1995, a sore neck for one week since a November 
automobile accident was noted, and the veteran complained of 
bilateral shoulder pain. Neck strain was assessed. At a 
February 2000 service separation examination, the veteran 
complained of neck pain and pain into the bilateral 
trapezius. No radiation to the upper extremities or numbness 
was noted. Neck pain without radicular symptoms was 
diagnosed. X-rays of the left shoulder were negative. Deep 
tendon reflexes were normal.

Pursuant to the Board's January 2002 remand, a March 2002 VA 
neurological examination was conducted, which revealed no 
left upper extremity neurological abnormality. On March 2002 
VA orthopedic examination, cervical ranges of motion were 
described as normal to mildly limited, without neurological 
abnormality. X-rays revealed cervical spine degenerative 
changes. The shoulders exhibited mild to moderate limitation 
of motion. X-rays of the right shoulder showed mild 
degenerative changes. No x-rays of the left shoulder were 
obtained. A March 2002 electromyography/nerve conduction 
velocity study of the left upper extremity was normal. A 
January 2003 VA medical opinion was rendered, which stated 
that there were no specific findings with respect to the left 
shoulder "although it did cause pain on his neck with 
shoulder range of motion. Therefore, it was likely 1 
disability" (not separate neck and shoulder disabilities).

At an October 2004 VA orthopedic examination the veteran 
complained of pain from the neck extending down the shoulders 
bilaterally.  He also reported pain with overhead activity or 
sleeping on his side.  The examiner reviewed March 2002 
x-rays and observed minimal degenerative arthrosis with no 
joint space loss.  However, there was a decreased disc size 
at C5-C6, and osteophytes were present from C5 to C7, though 
without foraminal stenosis.  From March 2002 shoulder x-rays, 
the examiner observed mild glenohumeral and acromioclavicular 
joint arthrosis.  March 2002 EMGs showed normal ulnar and 
medial nerve function.  At the current examination, range of 
motion of the cervical spine was to 30 degrees flexion 
without pain and to 40 degrees with pain, to 45 degrees 
extension without pain and to 50 degrees with pain, to 10 
degrees left and right flexion without pain and to 15 degrees 
with pain; and to 45 degrees left and right rotation without 
pain, and to 60 degrees with pain.  The examiner noted a 
cervical paraspinous muscle spasm, as well as tenderness to 
palpation, from C4 to C7.  The examiner found combined motion 
of the cervical spine limited to 40 degrees, and motion in 
each plane limited a further 10 degrees, both based on 
impairment with repeated motion.  The examiner noted the 
motor and sensory functioning associated with the cervical 
spine were not otherwise impaired.  The examiner assessed 
cervical degenerative disc disease with spondylosis.

The veteran underwent VA examination in June 2005 for 
headaches and any associated cervical condition.  The 
examiner found normal cranial nerves and normal coordination, 
gait, deep tendon reflexes, and sensation.  The cervical 
spine showed range of motion to 25 degrees forward flexion 
without pain and 30 degrees with pain, to 15 degrees 
extension without pain and to 20 degrees extension with pain, 
bilateral lateral flexion to 20 degrees without pain and to 
25 degrees with pain, and bilateral rotation to 35 degrees 
without pain and 40 degrees with pain.
 
The findings upon March 2002, October 2004, and June 2005 VA 
examinations are consistent with those noted upon recent VA 
treatments as contained in the claims folder.  

Based principally on the findings upon October 2004 VA 
examination, the RO by a November 2005 rating action assigned 
separate service-connected ratings for cervical spine, left 
shoulder, and right shoulder disabilities.  The shoulder 
disability ratings are the subject of remand, below, as 
noted.  Hence the only disability rating here addressed is 
the 10 percent assigned for the veteran's cervical spine.  
Disability attributed to disability of the shoulders has been 
separately rated, and hence cannot be a basis of rating the 
veteran's cervical spine disability.  To do otherwise would 
amount to impermissible pyramiding, or assigning multiple 
ratings for the same disability symptoms.  38 C.F.R. § 4.14 
(2005).  

At issue in this case is whether a higher initial disability 
rating or ratings are warranted than the 10 percent assigned 
for a cervical spine disability beginning from the April 1, 
2000 effective date of service connection.  Based on changes 
in applicable criteria for spine disorders, the rating(s) 
assigned must be considered based on current and prior 
applicable criteria for spine disorders.  During the pendency 
of this claim, the regulations for rating disabilities of the 
spine were revised twice, effective September 23, 2002, and 
effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulatory criteria for intervertebral disc syndrome were 
changed effective September 23, 2002, and VA's rating 
schedule for disorders of the spine was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  

Under the amended regulations effective September 26, 2003, 
spinal disabilities are rated in accordance with a General 
Rating Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
The formula for intervertebral disc syndrome based on 
incapacitating episodes was unchanged from that revised 
effective September 23, 2002, with certain few exceptions, 
most notably in the way these interrelate with the rest of 
the back ratings and ratings for impairments in lower 
extremity functioning.  

Where there is a change in regulatory criteria for rating 
disabilities, the regulation as it existed prior to the 
change is applicable to the veteran's claim for the period 
prior to the effective date of the rating change, and the 
revised regulation is applicable from the effective date of 
the rating change forward.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  A change in criteria alone provides no 
basis for a reduction, without improvement in symptoms.  
38 U.S.C.A. § 1155.

The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment. These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003. This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004). The correction was 
made effective from September 26, 2003.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe. 3 8 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle, or a 40 percent 
evaluation if it is at an unfavorable angle. 38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2003).

Normal range of motion of the cervical spine is to 45 degrees 
forward flexion, to 45 degrees extension, to 45 degrees each 
right and left lateral flexion, and to 80 degrees each right 
and left rotation.  38 C.F.R. § 4.71a, Plate V (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration. See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome). Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury. In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation. For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted. Forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees 
or the combined range of motion of the cervical spine not 
greater than 170 degrees warrants a 20 percent evaluation.

Noted recent EMG testing and examinations for upper 
extremities neuromuscular functioning failed to identify 
objectively supported, significant radicular pathology due to 
the veteran's cervical spine disability.  Hence, a higher 
evaluation on the basis of radicular pathology is not 
warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Based on the evidence presented, the Board finds that the 
painless range of motion of the cervical spine, as shown upon 
VA examinations over the appeal period, to be consistently in 
the moderate range, warranting a 20 percent evaluation under 
the former rating criteria for limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  However, the October 2004 VA examiner found that the 
veteran's functional motion was further limited by 10 degrees 
in each plane, and to 40 degrees of combined motion, due to 
impairment with repeated motion.  The Board finds that pain 
present in the cervical spine, together with this increased 
fatigability and decreased functional movement with repeated 
use, results in a level of disability equivalent to severe 
limitation of motion of the cervical spine under the prior 
rating criteria, warranting a 30 percent evaluation for the 
appeal period when considering DeLuca factors.  38 C.F.R. 
§§ 4.40, 4.45; 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).  A still higher rating is not warranted under the 
prior rating criteria because ankylosis of the cervical spine 
is not shown, and an equivalent of unfavorable ankylosis of 
the cervical spine is not present, even considering such 
DeLuca factors as pain, pain on use, weakness, ready 
fatigability, and incoordination. 38 C.F.R. § 4.40, 4.45; 
38 C.F.R. §  4.71a, Diagnostic Code 5287 (2002).  Board finds 
that this 30 percent level of disability based on equivalence 
to severe limitation of motion of the cervical spine under 
the prior Diagnostic Code 5290 most nearly approximates the 
level of disability presented.  38 C.F.R. § 4.7.  

A still greater disability rating is not warranted under the 
new rating criteria.  Under the new criteria, the level of 
painless range of motion shown would warrant no more than a 
20 percent evaluation, and no more than a 30 percent 
evaluation is warranted even when considering the additional 
range of motion limitations associated with reduced 
repetitive motion and pain or pain on use and the other 
DeLuca factors.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243.  

Again, significant radicular symptoms are not supported by 
objective medical findings, with EMG testing in 2002 negative 
and neuromuscular impairment as a result of cervical 
radiculopathy not found upon VA examinations.  A higher or 
separate rating is also not warranted based on incapacitating 
episodes due to intervertebral disc syndrome, since no such 
incapacitating episodes are reported or shown by the evidence 
of record.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered the diagnostic codes for 
evaluating impairment of the radicular groups. 38 C.F.R. § 
4.124a, Diagnostic Codes 8510- 8513 (2005), and the criteria 
for evaluating intervertebral disc syndrome (Diagnostic Code 
5293 prior to September 23, 2003, and Diagnostic Code 5243 
from September 23, 2003).  However, as discussed, objectively 
supported radicular disability on these bases is simply not 
shown by the evidentiary record. Therefore, the Board finds 
consideration of higher or separate ratings under the 
criteria for intervertebral disc disease or impairment of a 
radicular group are not applicable in this case.

As discussed above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

Accordingly, the Board finds that the evidence warrants 
assignment of a 30 percent evaluation for the veteran's 
cervical spine disorder for the entire rating period 
beginning from April 1, 2000, and the preponderance of the 
evidence is against assignment of a still higher rating or 
any additional separate rating for the veteran's cervical 
spine disability at any time over the rating period.  
38 C.F.R. Part 4 (2002, 2003, and 2005).  Thus, the Board 
concludes that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).


ORDER

Service connection for a headache disorder is denied.  

Service connection for photophobia is denied. 

For the rating period beginning April 1, 2000, a 30 percent 
rating is granted for a degenerative disorder of the cervical 
spine, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

Pursuant to prior remands, the veteran was to be afforded a 
VA examination addressing his service-connected left wrist 
disability, and such DeLuca factors as functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination were to be addressed.  DeLuca v. Brown,  
8 Vet. App. 202 (1995).  While the veteran was afforded a VA 
examination addressing his left wrist in October 2004, a 
satisfactory evaluation of pain affecting functioning was not 
provided, despite an explicit request for that evaluation in 
the May 2004 remand.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, remand for a further examination is 
required.  

By a November 2005 rating action the RO awarded the veteran 
separate ratings for left and right shoulder disorders.  The 
veteran had formerly been service connected for a disorder of 
the neck and shoulders, by the appealed April 2000 rating 
action.  Because the veteran perfected an appeal of the 
initial rating assigned for his service-connected neck and 
shoulder disorder, that appeal is not resolved for disability 
of the shoulders merely because separate ratings for the 
shoulders have been granted by the RO in the course of 
appeal.  See e.g., AB v. Brown, 6 Vet. App. 35 (1993).  
Hence, a supplemental statement of the case should have been 
issued addressing the initial ratings for the veteran's 
service-connected bilateral shoulder disabilities following 
the evidentiary development upon which the November 2005 
grant of service-connected for those disabilities was based.  
A supplemental statement of the case must be furnished to the 
appellant and his/her representative when additional 
pertinent evidence is received after a supplemental statement 
of the case is issued, in the absence of waiver of this 
procedural right.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange appropriate VA 
examination(s), such as orthopedic and/or 
neurologic examination(s). The entire 
claims folder should be reviewed by the 
examiner(s). All indicated tests and 
studies should be performed, including, 
but not limited to, range of motion 
studies of the wrist expressed in degrees. 
A radiographic examination, if medically 
indicated, should be performed.

The examiner(s) should specify whether any 
painful motions of the left wrist are 
clinically elicited, and if so, the 
nature, location and intensity of the pain 
should be described in detail; and whether 
it is due to the service-connected 
disability. Any objective indications of 
such pain should be described. The 
examiner(s) should elicit information as 
to precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions, including from pain on 
motion, and the effect the service-
connected left wrist disability has upon 
the appellant's daily activities. See 
DeLuca. Any neurologic abnormalities 
attributable to the service-connected left 
wrist disability should be described in 
detail.

2.  Thereafter, and following any other 
indicated development, (including as 
needed, Dingness notice) the RO should 
readjudicate the remanded claims for 
higher initial evaluations for a left 
wrist disability and left and right 
shoulder disorders.  Staged ratings should 
be considered, as appropriate.  Fenderson 
v. West, 12 Vet. App Vet. App. 119 (1999).  
If a complete grant of any benefits sought 
by these remanded claims is not afforded 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________     
_________________________________
       DEBORAH W. SINGLETON                           RENE?E 
M. PELLETIER
           Veterans Law Judge,                                          
Veterans Law Judge,
        Board of Veterans' Appeals                                
Board of Veterans' Appeals


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


